

117 HR 883 IH: Clean Start: Back to Work Tax Credit Act
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 883IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. LaHood (for himself and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a tax credit to ensure that businesses are properly cleaned and disinfected when stay-at-home restrictions are lifted and to help prevent further infections.1.Short titleThis Act may be cited as the Clean Start: Back to Work Tax Credit Act.2.Clean Start Back To Work Tax Credit(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Clean Start Back To Work Credit(a)Allowance of creditFor purposes of section 38, the clean start back to work credit determined under this section for the taxable year is an amount equal to 50 percent of the amount paid by the taxpayer—(1)in carrying on any trade or business for qualified cleaning expenses during such year, or(2)with respect to owning or operating commercial real estate.(b)Maximum creditThe credit determined under this section for a taxpayer for a taxable year shall not exceed $250,000.(c)Definition and special rulesFor purposes of this section—(1)Qualified cleaning expensesThe term qualified cleaning expenses includes amounts paid or incurred—(A)for cleaning services (including those providing hypercholorination of potable water systems and cooling towers), whether provided by a cleaning service provider that employs workers who have received training and certification in cleaning or by an employee of the taxpayer,(B)for cleaning products, tools, machinery, technology systems, personal protective equipment, and other sanitary related equipment needed to help ensure a safe and sanitary environment, and(C)to obtain a certification in cleaning.(2)ExceptionThe term qualified cleaning expenses does not include the cost of manufacturing, producing, or importing of, or for the acquisition for purposes of resale of, any product, tool, machine or other sanitary-related equipment.(3)Training and certification in cleaningThe term training and certification in cleaning means a training and certification program in custodial cleaning or cleaning management provided by an entity that has demonstrated expertise in the field of cleaning, such as a distributor of cleaning products, cleaning product manufacturer, cleaning service provider, accredited training institution, industry-recognized trade association, or other non-profit entity.(4)Certification in cleaningThe term certification in cleaning means an industry-recognized certificate in custodial cleaning or cleaning management provided by an entity that has demonstrated expertise in the field of cleaning such as a distributor of cleaning products, cleaning product manufacturer, cleaning service provider, accredited training institution, industry-recognized trade association or other non-profit entity.(5)Related persons(A)In generalThe taxpayer and all persons related to the taxpayer shall be treated as one person.(B)Relationship testA person is related to the taxpayer if the person bears a relationship to the taxpayer specified in section 267(b) or 707(b)(1), or the person and the taxpayer are engaged in trades or businesses under common control (within the meaning of subsections (a) and (b) of section 52).(d)Denial of double benefitNo deduction shall be allowed under this chapter for any amount taken into account in determining the credit under this section.(e)TerminationThis section shall not apply to expenses paid or incurred after March 31, 2022..(b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the clean start back to work credit determined under section 45U..(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item:Sec. 45U. Clean Start Back To Work Credit..(d)Effective dateThe amendments made by this section shall apply to expenses made or incurred after December 31, 2020, in taxable years ending after such date.